                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

BRIDGET B. P.,                                      §
                                                    §
        Plaintiff,                                  §
                                                    §
v.                                                  §           Case No. 3:18-cv-835-BT
                                                    §
ANDREW SAUL,                                        §
Acting Commissioner of the                          §
Social Security Administration,                     §
                                                    §
        Defendant.                                  §

                      MEMORANDUM OPINION AND ORDER

        Plaintiff Bridget B. P. 1 filed a civil action seeking judicial review pursuant to

42 U.S.C. § 405(g) of a final adverse decision by the Commissioner of Social

Security. For the reasons explained below, the Court AFFIRMS the

Commissioner’s decision.

                                           Background

        Plaintiff alleges that she is disabled due to several impairments, including

“depression, thoughts of suicide, headaches, back injuries, and insomnia.” Def.’s

Br. 5 (ECF No. 19); Administrative Record 102, 115, 129, 295, 314 (“A.R.”) (ECF

No. 12-1). After her application for disabled widow’s benefits was denied initially

and on reconsideration, Plaintiff requested a hearing before an administrative law

judge (“ALJ”). That hearing took place via video on January 30, 2017, with Plaintiff


1 The Court uses only Plaintiff’s first name and last initial as instructed by the May 1, 2018 Memorandum

Re: Privacy Concern Regarding Social Security and Immigration Opinions issued by the Committee on
Court Administration and Case Management of the Judicial Conference of the United States.

                                                   1
appearing in Dallas, Texas, and the ALJ presiding over the hearing from McAlester,

Oklahoma. A.R. 15. At the time of the hearing, Plaintiff was 56 years old. Id. 25, 74.

She has a bachelor’s degree, can communicate in English, and has past work

experience as a secondary teacher and home attendant. Id. 25, 76.

        The ALJ found that Plaintiff was not disabled and, therefore, not entitled to

disabled widow’s benefits. Id. 26-27. At step one of the five-step sequential

evaluation, 2 the ALJ found Plaintiff had not engaged in substantial gainful activity

since February 1, 2013. Id. 17. At steps two and three, the ALJ found that Plaintiff

had the severe impairments of depression and anxiety; nonetheless, the ALJ found

that her impairments, or combination of impairments, did not meet or equal the

severity of any listed impairment in the social security regulations. Id. 18-19. At

step four, the ALJ found Plaintiff had the residual functional capacity (“RFC”) to

perform a full range of work at all exertional levels with certain non-exertional

limitations preventing her from performing work at a specific vocational

preparation (“SVP”) level greater than two. Id. 21. The ALJ determined that

Plaintiff is unable to perform her past relevant work because its demands exceed



2 “In evaluating a disability claim, the Commissioner conducts a five-step sequential analysis to determine
whether (1) the claimant is presently working; (2) the claimant has a severe impairment; (3) the impairment
meets or equals an impairment listed in appendix 1 of the social security regulations; (4) the impairment
prevents the claimant from doing past relevant work; and (5) the impairment prevents the claimant from
doing any other substantial gainful activity.” Audler v. Astrue, 501 F.3d 446, 447-48 (5th Cir. 2007). The
claimant bears the initial burden of establishing a disability through the first four steps of the analysis; at
the fifth step, the burden shifts to the Commissioner to show that there is other substantial work in the
national economy that the claimant can perform. Id. at 448; Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir.
2014) (citations omitted). A finding that the claimant is disabled or not disabled at any point in the five-
step review is conclusive and terminates the analysis. Copeland, 771 F.3d at 923 (citing Leggett v. Chater,
67 F.3d 558, 564 (5th Cir. 1995)); Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987) (citing Barajas v.
Heckler, 738 F.2d 641, 643 (5th Cir. 1984) (per curiam)).

                                                      2
her residual functional capacity. Id. 25. At step five, relying on the testimony of a

vocational expert, the ALJ found that Plaintiff was capable of working as a motor-

vehicle assembler, kitchen helper, and small-products assembler—jobs that exist

in significant numbers in the national economy. Id. 26.

      Plaintiff appealed the ALJ’s decision to the Appeals Council. The Council

affirmed. Id. 12. Plaintiff then filed this action in federal district court and argues

the ALJ erred in finding her not disabled because (1) the evidence supports that

her impairments meet or medically equal a listed impairment, and (2) he failed to

give Plaintiff’s treating physician’s opinion the proper weight. Pl.’s Br. 5, 7, 12 (ECF

No. 18).

                                 Legal Standards

      Judicial “review of Social Security disability cases ‘is limited to two

inquiries: (1) whether the decision is supported by substantial evidence on the

record as a whole, and (2) whether the Commissioner applied the proper legal

standard.’” Copeland, 771 F.3d at 923 (quoting Perez v. Barnhart, 415 F.3d 457, 461

(5th Cir. 2005)); see also Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995) (citation

omitted). Substantial evidence is “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation

marks and citation omitted); see also Copeland, 771 F.3d at 923 (quoting Perez,

415 F.3d at 461) (“Substantial evidence is ‘more than a mere scintilla and less than

a preponderance.’”). The Commissioner, and not the courts, resolves conflicts in

                                           3
the evidence; thereafter, the Court may not “reweigh the evidence or try the

issues de novo.” Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995) (per curiam)

(citing Cook v. Heckler, 750 F.2d 391, 392-93 (5th Cir. 1985); Patton v.

Schweiker, 697 F.2d 590, 592 (5th Cir. 1983) (per curiam)). Accordingly, the

Court may not substitute its own judgment for the Commissioner’s, and it may

affirm only on the grounds that the Commissioner stated to support his decision.

Copeland, 771 F.3d at 923 (citing Cole v. Barnhart, 288 F.3d 149, 151 (5th Cir.

2002) (per curiam)).

                                     Analysis

                                         I.

      Plaintiff first argues the ALJ erred by “[im]properly consider[ing] and

evaluat[ing] whether Plaintiff’s impairment[s] meet[ ] or equal[ ] Listings 12.04

and/or 12.06, especially since the evidence of record supports such a finding.” Pl.’s

Br. 7. The Court finds, however, that the ALJ’s step-three finding that Plaintiff’s

severe impairments do not meet or medically equal a listed impairment is

supported by substantial evidence.

      The Social Security Administration considers the impairments included in

the regulatory listings (the “Listings”) so severe that they automatically preclude

the claimant from substantial gainful activity. Sullivan v. Zebley, 493 U.S. 521, 532

(1990) (citing 20 C.F.R. § 416.925(a)). Thus, meeting an impairment in the Listings

serves as a “short-cut” for the claimant, since the impairment renders her per se

disabled. Elam v. Barnhart, 386 F. Supp. 2d 746, 755 (E.D. Tex. 2005) (citing

                                         4
Albritton v. Sullivan, 889 F.2d 640, 642 (5th Cir. 1989); Barajas, 738 F.2d at 644).

A claimant must establish that she satisfies all of the criteria in a Listing, including

any relevant criteria in the introductory sections, in order to qualify as disabled

under that particular Listing. 20 C.F.R. § 404.1525(c)(3). When a claimant’s

impairment is not the same as a listed impairment, the adjudicator must determine

whether such an impairment is medically equivalent to a listed impairment; to

determine medical equivalence, he or she evaluates whether a claimant’s

“symptoms, signs, and laboratory findings are at least equal in severity to the listed

criteria.” 20 C.F.R. § 416.929(d)(3). “An impairment that manifests only some of

the requisite criteria, no matter how severely, does not qualify.” Sullivan, 493 U.S.

at 530 (citing S.S.R. 83-19, 1983 WL 31248 (Jan. 1, 1983)); see also 20 C.F.R. §

404.1525(d) (“To meet the requirements of a listing, you must have a medically

determinable impairment(s) that satisfies all of the criteria in the listing.”

(emphasis added)). The criteria for the Listings are “‘demanding and stringent.’”

Falco v. Shalala, 27 F.3d 160, 162 (5th Cir. 1994).

      Both Listing 12.04, depressive, bipolar, and related disorders, and 12.06,

anxiety and obsessive-compulsive disorder, “have three paragraphs, designated A,

B, and C.” 20 C.F.R. § Pt. 404, Subpt. P, App. 1 § 12.00(A)(2). To meet the

requirements of either Listing, a plaintiff’s mental disorder “must satisfy the

requirements of both paragraphs A and B, or . . . both paragraphs A and C.” Id.

“Paragraph A of each listing . . . includes the medical criteria that must be present

in [a plaintiff’s] medical evidence.” Id. § 12.00(A)(2)(a). “Paragraph B of each

                                           5
listing . . . provides the functional criteria . . . assess[ed], in conjunction with a

rating scale . . . , to evaluate how [a plaintiff’s] mental disorder limits [her]

functioning.” Id. § 12.00(A)(2)(b). “Paragraph C . . . provides the criteria . . . use[d]

to evaluate ‘serious and persistent mental disorders.’” Id. § 12.00(A)(2)(c). Because

Plaintiff does not argue that her mental impairments meet the requirements of

both paragraphs A and C, and instead maintains that they meet the requirements

of paragraphs A and B, the Court pretermits discussion of paragraph C’s

requirements. See Pl.’s Br. 8-12.

      To satisfy Listing 12.04’s paragraph A criteria, a plaintiff must provide

medical documentation of a depressive disorder, “characterized by five or more of

the following: depressed mood; diminished interest in almost all activities;

appetite disturbance with change in weight; sleep disturbance; observable

psychomotor agitation or retardation; decreased energy; feelings of guilt or

worthlessness; difficulty concentrating or thinking; or thoughts of death or

suicide.” 20 C.F.R. § Pt. 404, Subpt. P, App. 1 § 12.04(A)(1). A plaintiff may also

meet Listing 12.04’s paragraph A criteria by establishing a bipolar disorder,

“characterized by three of more the following: pressured speech; flight of ideas;

inflated self-esteem; decreased need for sleep; distractibility; involvement in

activities that have a high probability of painful consequences that are not

recognized; or increase in goal-directed activity or psychomotor agitation.” Id.

§ 12.04(A)(2).



                                           6
      To meet Listing 12.06’s paragraph A criteria, a plaintiff must provide

medical documentation of either an anxiety disorder, “characterized by three or

more of the following: restlessness; easily fatigued; difficulty concentrating;

irritability; muscle tension; or sleep disturbance”; a panic disorder or agoraphobia,

“characterized by one or both: panic attacks followed by a persistent concern or

worry about additional panic attacks or their consequences; or disproportionate

fear or anxiety about at least two different situations (for example, using public

transportation, being in a crowd, being in a line, being outside of your home, being

in open spaces)”; or an obsessive-compulsive disorder, “characterized by one or

both: involuntary, time-consuming preoccupation with intrusive, unwanted

thoughts; or repetitive behaviors aimed at reducing anxiety.” Id. § 12.06(A).

      However, to satisfy both Listing 12.04 and 12.06’s paragraph B criteria, a

plaintiff’s “mental disorder must result in ‘extreme’ limitation of one, or ‘marked’

limitation of two, of the four areas of mental functioning.” Id. § 12.00(A)(2)(b). The

four areas of mental functioning are: understanding, remembering, or applying

information; interacting with others; concentrating, persisting, or maintaining

pace; and adapting or managing oneself. Id. The ALJ evaluates a plaintiff’s mental

disorder in each of the four areas “based on a five-point rating scale consisting of

none, mild, moderate, marked, and extreme limitation.” Id. § 12.00(F)(2). Mild

limitation means a plaintiff’s ability to function “in [that] area independently,

appropriately, effectively, and on a sustained basis is slightly limited.” Id.

§ 12.00(F)(2)(b). Moderate limitation indicates that a plaintiff’s ability to function

                                          7
in a particular area “independently, appropriately, effectively, and on a sustained

basis is fair.” Id. § 12.00(F)(2)(c). Marked limitation means that a plaintiff’s ability

to function in an area “independently, appropriately, effectively, and on a

sustained basis is seriously limited.” Id. § 12.00(F)(2)(d). And extreme limitation

indicates that an individual is unable “to function in [that] area independently,

appropriately, effectively, and on a sustained basis.” Id. § 12.00(F)(2)(e). If the ALJ

finds a plaintiff’s mental disorder “result[s] in extreme limitation of one, or marked

limitation of two, paragraph B areas of mental functioning,” Listing 12.04 and

12.06’s paragraph B criteria are satisfied. Id. § 12.00(F)(2).

      Here, the ALJ found that Plaintiff’s impairments do not meet either Listing

12.04 or 12.06 because they do not satisfy the paragraph B criteria applicable to

both Listings. Specifically, the ALJ found that Plaintiff has “mild limitations in

understanding remembering, or applying information,” “moderate limitations in

interacting with others,” “moderate limitations with regard to concentrating,

persisting, or maintaining pace,” and “mild limitations in adapting or managing

oneself.” A.R. 19-21. The ALJ supports his finding that Plaintiff has mild limitation

in understanding, remembering, or applying information by citing Plaintiff’s

testimony that “[s]he has a Bachelor of Science in Social Studies . . . and was a

schoolteacher for approximately 25 years until she quit in 2005 to care for her

husband.” Id. 19, 431-32. He also notes, however, that “[s]he endorsed difficulty in

following instructions,” and in her January 31, 2015 State Agency mental status

examination, Dr. Jennifer Broderick, Psy.D., found that Plaintiff’s “short-term and

                                           8
immediate memory were significantly impaired and she was a poor historian.” Id.

19, 328, 365, 430, 434. While the ALJ took Dr. Broderick’s findings into account,

because he found Plaintiff had mild limitation in this area, he did not credit the

findings entirely because they were “not consistent with the findings on treatment

provider mental status examination, where [Plaintiff’s] memory was intact, with

the exception of nonspecific finding[s] on December 1, 2016[,] that her recent and

remote memory were not intact,” and because Dr. Broderick noted that she

“suspected malingering and recommended a malingering evaluation.” Id. 20, 420,

435, 559-60, 586. The ALJ further noted that “a field office representative recorded

that when [Plaintiff] filed her claim, she presented with no issues or problems with

understanding, reading, writing, and answering questions.” Id. 20, 290-91.

      The ALJ supports his finding that Plaintiff has moderate limitation in

interacting with others by citing her own testimony that “she has difficulty getting

along with others, but has never lost a job due to [that] difficulty”; “she has no

friends, but gets along with her children”; and “she stays at home and does not go

out very often due to panic attacks because of fear of being around a lot of people.”

Id. 20, 326, 328-29, 364-66, 432. However, he also noted that “she did not

complain of this to her mental health treatment providers . . . , and her report is

contradicted by other statements that she shops and takes her child to school.” Id.

20, 414-22, 432, 437-43, 444-58, 467-589.

      The ALJ supports his finding that Plaintiff has moderate limitations with

regard to concentrating, persisting, or maintaining pace with Plaintiff’s testimony

                                         9
that “she can pay attention at most five minutes and does not finish what she

starts,” and Dr. Broderick’s January 31, 2015 observation that Plaintiff “appeared

to have significant difficulty with attention and concentration.” Id. 20, 328, 365,

432-35. Because of suspected malingering, however, and the inconsistency of Dr.

Broderick’s January 31, 2015 examination findings with the December 1, 2016

treatment provider mental status examination in which Plaintiff had “normal

attention and concentration,” the ALJ did not credit Dr. Broderick’s findings fully.

Id. 20, 420, 435, 560, 587. Again, the ALJ also noted that “a field office

representative recorded that when [Plaintiff] filed her claim, she presented with

no issues or problems with coherency or concentration.” Id. 20-21, 290-91.

      Last, the ALJ supports his finding that Plaintiff experiences mild limitation

in adapting or managing herself with Plaintiff’s testimony that “[s]he lives with . . .

[her] 18-year-old daughter and 20-year-old son,” “could prepare simple meals,

cares for her children, drives her children, shops, and has no difficulty managing

the household finances.” Id. 21, 323-29, 360-66, 432. Accordingly, the Court finds

the ALJ’s determination that Plaintiff experiences mild limitation in

understanding remembering, or applying information, moderate limitation in

interacting with others, moderate limitation with regard to concentrating,

persisting, or maintaining pace, and mild limitation in adapting or managing

oneself to be supported by substantial evidence. Consequently, the ALJ properly

concluded that Plaintiff’s mental impairments do not meet the paragraph B criteria

for either Listing 12.04 or 12.06.

                                          10
      Nonetheless, Plaintiff maintains that in making his step-three finding that

Plaintiff’s severe impairments do not meet or medically equal a listed impairment,

the ALJ “disregard[ed] the medical evidence and all reports that support greater

limitations.” Pl.’s Br. 10. Plaintiff points to Dr. Broderick’s January 31, 2015

examination of Plaintiff and states that her findings indicate Plaintiff “ha[d]

significant difficulty understanding, carrying out and remembering simple

instructions of one or two steps, . . . significant difficulty with more complex work[-

]related activities[;] her social isolation and psychotic features would prevent her

from maintaining effective social interactions . . . , and her current symptom profile

would also make it difficult for her to deal with pressures of a competitive work

setting.” Pl.’s Br. 10. Plaintiff does not articulate precisely how Dr. Broderick’s

findings indicate that she meets Listing 12.04 and 12.06’s paragraph B criteria.

But, as discussed above, the ALJ did not disregard Dr. Broderick’s examination

findings—he considered them in his evaluation of Plaintiff’s impairments under

the paragraph B criteria. A.R. 20-21. While the ALJ did not reject Dr. Broderick’s

findings entirely, he found them inconsistent with Plaintiff’s treatment provider

mental status examinations. Id. Dr. Broderick’s suspicion of malingering, however,

was consistent with those treatment provider exams. Id.

      Plaintiff also contends that the “Metrocare medical assessment of [her]

ability to do work-related mental activities signed by Dr. Shahed and nurse

Panchal” indicates that her mental impairments are more limiting than the ALJ

found. Pl.’s Br. 10. Plaintiff summarizes that assessment and states that it

                                          11
             indicates a diagnosis of major depressive disorder,
             recurrent episode, with psychotic features and
             unspecified anxiety disorder with a substantial loss of
             ability to perform the following activities: apply common
             sense understanding to carry out detailed but uninvolved
             written or oral instructions; demonstrate reliability by
             maintaining regular attendance and being punctual
             within customary tolerances; maintain concentration for
             extended period (being two hours); maintain attention or
             stay on task for an extended period (being two hours);
             perform at a consistent pace without an unreasonable
             number and length of rest periods or breaks; accept
             instructions and respond appropriately to criticism from
             supervisors; get along with co-workers or peers w/o
             unduly distracting them or exhibiting behavioral
             extremes; behave in an emotionally stable manner;
             respond appropriately to changes in a routine work
             setting; cope with normal work stress (even those inherit
             [sic] in low stress jobs) without exacerbating
             pathologically based symptoms; finish a normal
             workweek without interruption from psychologically
             based symptoms.

Id. 10-11. Plaintiff also does not explain how this evidence indicates that she has a

marked or extreme limitation under the paragraph B criteria. See id. Nevertheless,

in connection with his recitation of Plaintiff’s RFC, the ALJ considered Dr.

Shahed, M.D., and Anandkumar Panchal, APN’s, medical source statement in

which they “opined that [Plaintiff] has substantial loss of ability to perform most

mental work-related activities and would be absent more than four days per

month.” A.R. 24, 464. The ALJ explained that he gave Dr. Shahed and nurse

Panchal’s opinion very little weight because “there is no indication . . . that either

individual directly treated the claimant on a regular basis.” Id. 24. And their

opinion endorsed “multiple symptoms which are directly contradicted by


                                          12
[Plaintiff’s] repeated reports to her attending clinician. For example, they

endorsed crying spells, anhedonia, low energy, chronic disturbance of mood, and

chronic depression, though [Plaintiff] reported she was less depressed with more

stable mood and was doing okay or . . . well.” Id. Accordingly, the Court finds

Plaintiff has not raised any medical evidence the ALJ failed to consider to

demonstrate Plaintiff’s impairments satisfy the paragraph B requirements under

Listing 12.04 and 12.06. Because the Court finds the ALJ properly determined

that Plaintiff’s severe impairments do not meet or medically equal a listed

impairment—specifically, they do not satisfy the paragraph B criteria for Listings

12.04 and 12.06—the Court pretermits discussion of whether Plaintiff’s

impairments satisfy either Listing’s paragraph A criteria.

                                        II.

      Plaintiff next argues the ALJ erred “in not giving proper consideration to the

opinions of Dr. Broderick and Dr. Shahed,” and that, as a result, the ALJ’s “RFC

assessment is not supported by substantial evidence.” Pl.’s Br. 18. However, the

Court finds the ALJ properly considered the medical opinion evidence and

assessed Plaintiff’s RFC.

      With respect to claims filed before March 27, 2017, the ALJ must evaluate

medical opinion evidence in the manner prescribed by 20 C.F.R. § 404.1527. Under

§ 404.1527(a)(1), “[m]edical opinions are statements from acceptable medical

sources that reflect judgments about the nature and severity of your

impairment(s), including your symptoms, diagnosis and prognosis, what you can

                                        13
still do despite impairment(s), and your physical or mental restrictions.”

Acceptable medical sources include licensed physicians—both medical and

osteopathic doctors—and licensed psychologists. 20 C.F.R. § 404.1502(a)(1)-(2).

And a treating source “means your own acceptable medical source who provides

you, or has provided you, with medical treatment or evaluation and who has, or

has had, an ongoing treatment relationship with you.” Id. § 404.1527(a)(2).

      Unless controlling weight is given to a treating source’s opinion per

§ 404.1527(c)(2), an ALJ must consider the following factors in determining the

weight to give to “any medical opinion”: (1) the physician’s examining relationship;

(2) the nature and extent of the treatment relationship: length of treatment and

frequency of examination; (3) the support a medical source presents for its

opinion, in terms of objective evidence and explanation; (4) the consistency of the

opinion with the record as a whole; (5) the specialization of the physician; and (6)

other factors, including a medical source’s amount of understanding of “our

disability programs and their evidentiary requirements.” Id. § 404.1527(c).

Medical sources other than treating sources do not carry the same “considerable

weight,” but they still must be considered. See Robinson v. Astrue, 271 F. App’x

394, 396 (5th Cir. 2008) (per curiam) (“Wong performed a one-time consultative

examination of Robinson and therefore is not due special deference as a treating

physician.”); Kneeland v. Berryhill, 850 F.3d 749, 760 (5th Cir. 2017).

      Here, the ALJ gave partial weight to Dr. Broderick’s opinion because

“[w]hile she is an acceptable medical source who rendered an opinion related to

                                        14
her specialty, she examined the claimant on only one occasion and did not have

access to the Metrocare Services treating notes.” A.R. 24. Accordingly, the ALJ

found “the purported ‘cognitive impairment’ shown on Dr. Broderick’s

examination is not consistent with the other mental status examination findings in

the record, which arguably support difficulty with more complex work[-]related

activities, but do not support significant difficulty in understanding, carrying out,

and remembering simple instructions of one or two steps.” Id. Further, Dr.

Broderick noted Plaintiff’s “‘subjective feelings of distress’ and ‘psychotic features’

as impacting her ability to work,” but the Metrocare Services notes “show

[Plaintiff] reported she was doing well or okay, with no new concerns, and

improvements in depressive symptoms” and that “her audio and visual

hallucinations do not bother her.” Id. Last, the ALJ also noted that Plaintiff’s

“reports of shopping and taking her children to school,” as well as her cooperative

behavior, contradict “Dr. Broderick’s opinion that [Plaintiff] would be unable to

maintain effective social interactions on a consistent independent basis with

supervisors, coworkers, and the public.” Id.

      While the ALJ was not required to articulate his consideration of

§ 404.1527(c)’s factors in assigning partial weight to Dr. Broderick’s opinion,

because she is not a treating source, he was required to consider them in weighing

the medical evidence; his explanation for assigning Dr. Broderick’s opinion partial

weight indicates that he did. The ALJ’s above-mentioned reasons demonstrate that

he considered Dr. Broderick’s examining relationship with Plaintiff and

                                          15
specialization; the support she presented for her opinion, in terms of objective

evidence and explanation; and the consistency of the opinion with the record as a

whole. See 20 C.F.R. § 404.1527(c)(1)-(5).

      The ALJ also appropriately considered Dr. Shahed’s opinion, completed

with nurse Panchal. As discussed above, he assigned their opinion little weight

because “[t]here is no indication . . . that either individual directly treated the

claimant on a regular basis,” and their opinion endorsed “multiple symptoms

which are directly contradicted by [Plaintiff’s] repeated reports to her attending

clinician.” A.R. 24. The Metrocare Services records reflect that nurse Panchal

treated Plaintiff from August 28, 2015, through January 3, 2017, but they do not

indicate that Dr. Shahed ever treated Plaintiff; his name is only mentioned twice

in connection with “billing.” Id. 481-589; Def.’s Br. 13-14.

      The ALJ was not required to articulate his consideration of § 404.1527(c)’s

factors in assigning little weight to Dr. Shahed and nurse Panchal’s opinion

because there is no indication that Dr. Shahed treated Plaintiff, and nurse Panchal,

as a “Licensed Advanced Practice Registered Nurse,” is not an acceptable medical

source with respect to claims filed before March 27, 2017. 20 C.F.R.

§ 404.1502(a)(7) (stating that licensed advanced practice nurses are acceptable

medical sources only with respect to claims filed on or after March 27, 2017);

§ 404.1527(f)(1) (“Although we will consider . . . opinions [from medical sources

who are not acceptable medical sources] using the same factors as listed in

paragraph (c)(1) through (c)(6) in this section, not every factor for weighing

                                         16
opinion evidence will apply in every case because the evaluation of an opinion from

a medical source who is not an acceptable medical source . . . depends on the

particular facts in each case.”). Nonetheless, the ALJ’s explanation of his decision

to assign little weight to their opinion indicates that he considered Dr. Shahed’s

treatment relationship with Plaintiff and specialization; the support they

presented for their opinion, in terms of objective evidence and explanation; and

the consistency of the opinion with the record as a whole. See id. § 404.1527(c)(1)-

(5).

       Because Plaintiff contends the ALJ erred in assigning partial weight to Dr.

Broderick’s opinion and little weight to Dr. Shahed and nurse Panchal’s opinion,

she also contends that the ALJ’s RFC determination is not supported by substantial

evidence. Pl.’s Br. 18. But “[i]t is the responsibility of the ALJ to interpret ‘the

medical evidence to determine [a claimant’s] capacity for work.’” Fontenot v.

Colvin, 661 F. App’x 274, 277 (5th Cir. 2016) (per curiam) (quoting Taylor v.

Astrue, 706 F.3d 600, 603 (5th Cir. 2012) (per curiam)). “‘[T]he ALJ is entitled to

determine the credibility of medical experts as well as lay witnesses and to weigh

their opinions and testimony accordingly.’” Id. (brackets in original) (quoting

Moore v. Sullivan, 919 F.2d 901, 905 (5th Cir. 1990) (per curiam)). “If supported

by substantial evidence, the Commissioner’s findings are deemed conclusive, and

the court must accept them.” Jones v. Astrue, 851 F. Supp. 2d. 1010, 1015 (N.D.

Tex. 2012) (citing Richardson, 402 U.S. at 390). Substantial evidence in this



                                        17
context, “means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson, 402 U.S. at 401.

       Here, the ALJ did not reject Dr. Broderick’s or Dr. Shahed and nurse

Panchal’s opinions wholesale; rather, he gave Dr. Broderick’s opinion partial

weight and Dr. Shahed and nurse Panchal’s opinion very little weight. A.R. 24.

Additionally, he gave great weight to the State Agency psychologists’ opinions,

finding them “to be well-supported by the longitudinal Metrocare Services treating

notes.” Id. 24-25. The State Agency psychologists “reviewed [Plaintiff’s] records

and found that she could understand, remember, and carry out only simple

instructions; make simple decisions; attend and concentrate for extended periods;

interact appropriately with coworkers and supervisors; and respond appropriately

to changes in routine work settings.” Id. 24-25, 101-11, 114-26. And while the ALJ

agreed that based on Plaintiff’s cooperative interaction, she is able to interact

appropriately, he found “that she should have no more than occasional interaction

with supervisors, co-workers, and the general public given her allegations of

difficulty getting along with others and preferring to keep to herself.” Id. 25.

Accordingly, the Court concludes substantial evidence supports Plaintiff’s RFC to

“perform a full range of work at all exertional levels” with the non-exertional

restrictions that “she is limited to work that is of SVP level 2 or less . . . with limited

ability to apply commonsense understanding to remember and carry out very short

and simple written or oral instructions” and that “she can make simple work-



                                            18
related decisions with occasional interaction with supervisors, co-workers, and the

general public.” Id. 21.

                                   Conclusion

      The ALJ applied the correct legal standards, and substantial evidence

supports the ALJ's decision that Plaintiff is not disabled within the meaning of the

Social Security Act. Therefore, the hearing decision is AFFIRMED in all respects.


       Signed September 30, 2019.



                                       REBECCA RUTHERFORD
                                       UNITED STATES MAGISTRATE JUDGE




                                        19
